18-01433-smb       Doc 42       Filed 09/17/20 Entered 09/17/20 16:50:51            Main Document
                                             Pg 1 of 2



  ROBERT E. GERBER
  Joseph Hage Aaronson, LLC
  485 Lexington Avenue, 30th Floor
  New York, NY 10017
  Telephone: (212) 407-1212
  Facsimile: (212) 407-1270

  Mediator

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------- x
                                                                 :   Chapter 11
  In re:                                                         :   No. 16-10992 (SMB)
                                                                 :
  SUNEDISON, INC. et al,                                         :
                                                                 :
                             Reorganized Debtors.                :
  --------------------------------------------------------------x
  SUNEDISON LITIGATION TRUST,                                    :
                                                                 :
                                      Plaintiff.                 :   Adversary Proceeding.
                                                                 :   No. 18-01433 (SMB)
                    -against-                                    :
                                                                 :
  GENERAL ELECTRIC COMPANY,                                      :
                                                                 :
                                      Defendant.                 :
  ---------------------------------------------------------------x

                                       REPORT OF MEDIATOR

          1.       I am a retired judge of this Court and was selected to mediate issues

  between Plaintiff SunEdison Litigation Trust (the “Litigation Trust”) and Defendant

  General Electric Company (“GE”) arising in this adversary proceeding. I submit this

  report pursuant to Rule 9019-1 of the Local Rules of this Court, and ¶ 3.4 of the Court’s

  Procedures Governing Mediation of Matters and the Use of Early Neutral Evaluation and

  Mediation/Voluntary Arbitration in Bankruptcy Cases and Adversary Proceedings.

          2.       I conducted a mediation session with the participation of both sides, by

  Zoom, on September 15, 2020. I additionally had telephonic conversations (individually
18-01433-smb      Doc 42    Filed 09/17/20 Entered 09/17/20 16:50:51             Main Document
                                         Pg 2 of 2



  and by conference call) and exchanges of emails (in each case too numerous to describe

  with greater particularity) with counsel for the parties before the mediation session and

  thereafter. As the parties had authorized and requested me to do, I shared with them,

  over the course of the mediation, views I formed with respect to potential outcome and

  risk if they were to continue to litigate. Late in the day of the mediation session, by

  which time agreement had not yet been reached, I made a Mediator’s Proposal, which

  was thereafter accepted by each side, and a settlement was reached between the Litigation

  Trust and GE.

         3.       All parties participated in the Zoom mediation session (with client

  representatives with satisfactory authority present), and in my opinion, all parties

  engaged in the mediation in good faith.

         4.       With the mediation having turned out successfully, I understand that the

  Litigation Trust and GE are now in the process of the documentation of the settlement.

  Dated: New York, New York
         September 17, 2020

                                                        s/ Robert E. Gerber




                                               -2-
